VANDE WALLE, Chief Justice,
concur-ring in the result.
[¶ 20] I believe it is overly simplistic to conclude that it is always a question of fact *340whether or not an object used in committing an aggravated assault is a dangerous weapon. Nevertheless, I concur in the result reached by the majority opinion. The cases cited by the majority for the most part involve objects such as guns and knives which are known to be dangerous when used improperly. Automobiles, too, are known to be dangerous when used improperly. I leave for another case the question of whether, under our statutes, an object not known to have dangerous properties becomes a dangerous weapon when used in an assault.
[¶ 21] GERALD W. VANDE WALLE, C.J.